DETAILED ACTION
This office action is in response to applicant’s filing dated August 9, 2021 and September 15, 2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
 

Status of Claims
Claim(s) 1, 2, 5-7, 10, 11, 15, 16, 18-26, 32, and 33 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 9, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 18.  Claim(s) 3, 4, 8, 9, 12-14, 17, 27-31, and 34-40 were previously canceled.
without traverse G Group I, drawn to a neuropeptide FF receptor modulator comprising a compound according to Formula (I) as the elected invention and Compound 16:

    PNG
    media_image1.png
    330
    455
    media_image1.png
    Greyscale

as the elected species in the reply filed on December 2, 2020.  The requirement is still deemed proper.  Claim(s) 5, 15, 16, 19, 21, 22, 32 and 33 remain withdrawn.
Compound 16 has been found free of prior art, thus Examination was expanded to encompass the second elected species, Compound 33:


    PNG
    media_image2.png
    326
    546
    media_image2.png
    Greyscale

in the Office Action mailed March 10, 2021.  Compound 33 has been found free of prior art
2 is NH-R1, wherein R1 is C5-alkyl, pentyl; R3 is arylalkyl, phenyl substituted with a methoxy; R4 is H; and R5 is arylalkyl, phenyl substituted with a Cl.
The Examiner notes that Compound 33 has been construed as a compound of formula (I) wherein R2 is NH-R1, wherein R1 is arylalkyl, phenyl(methyl) substituted with a methoxy; R3 is arylalkyl, phenyl substituted with a methoxy; R4 is H; and R5 is arylalkyl, phenyl substituted with a Cl.
The Examiner notes that previously examined Compound A no longer reads on the instant claims in view of the claim amendment.

Examination has been expanded to encompass, hereinafter referred to as Compound B:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

which is a compound of instantly claimed formula (I) wherein R2 is NH-R1; R3 is arylalkyl; R4 is H; and R5 is chlorobenzyl.

Compound 33 reads on claims 1, 2, 6, 7, 10, 11, 18, 20, and 24-26.
Compound B reads on claim 1.
Claims 1, 2, 6, 7, 10, 11, 18, 20, and 23-26 are presently under examination as they relate to the elected compound, Compound 16 and expanded species Compound 33 and Compound B.

Priority
The present application is a 371 of PCT/US18/18074 filed on February 13, 2018, which claims benefit of US Provisional Application 62/485,731 filed on February 14, 2017.  The effective filing date of the instant application is February 14, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, 



New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaner et al (WO 2016/020892 A1) in view of Williams et al. (Foye’s Principles of Medicinal Chemistry, 5th  Edition, pages 50 and 59-61, 2002, cited in a previous Office Action) and Xu et al (J Med Chem, 2011; 54:5607–5611, cited in a previous Office Action).
Regarding claim 1, Leaner teaches a compound of Formula (III):

    PNG
    media_image4.png
    474
    461
    media_image4.png
    Greyscale

for use in the treatment of cancer.  The compound of Formula (III) contains an arylalkyl in the position corresponding to R3 and an H in the position corresponding to R4.  The compound of Formula (III) differs from the instantly claimed compounds in that it contains a benzyl at position corresponding to R5 and a C1-alkyl, methyl, in the position corresponding to R1.  
As taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that -CH3 or the halogen, F, can replace hydrogen (Page 61, Table 2.9).  
st paragraph).  Xu teaches with the concept of halogen bonding in mind, we realized that if the hydrogen atom is substituted by halogen atoms (Cl, Br, or I), a halogen bond might be introduced between the halogenated compound and PDE5 to improve the bioactivity of the compounds (page 5608, right, 2nd paragraph); the halogen bond is a practical and effective tool in drug design and lead optimization (page 5610, left, 1st paragraph).
Moreover, MPEP 2144.09 states: 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 

Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to i) select the compound of Formula (III) as a lead compound for modification and ii-a) replace a hydrogen atom of the benzyl ring in the position corresponding to instantly claimed R5, with a halogen, such as Cl and ii-b) to form a homolog by adding successive -CH2- in the position corresponding to instantly claimed R1 to arrive at a compound within the instant claims.  The person of ordinary skill in the art at the time the invention was made would have been motivated to make the bioisosteric modification to synthesize similar compounds that retain biological activity, but which also possess improved physiochemical properties and better pharmacokinetic behavior, resulting in the compounds of claim 1 with a reasonable expectation of success.

When reading the preamble in the context of the entire claim, the recitation a neuropeptide FF receptor modulator is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 25, Leaner teaches Compounds of formula I-XIV, their stereoisomers or pharmaceutically acceptable salts can be administered to a patient in need thereof in any suitable manner and may form the active ingredient of a medicament; such medicament may include other ingredients including adjuvants and carriers.

Taken together, all this would result in composition of claims 1 and 25 with a reasonable expectation of success.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leaner et al (WO 2016/020892 A1) in view of Williams et al. (Foye’s Principles of Medicinal Chemistry, 5th  Edition, pages 50 and 59-61, 2002, cited in a previous Office Action) and Xu et al (J Med Chem, 2011; 54:5607–5611, cited in a previous Office Action) as applied to claims 1 and 25 above, and further in view of Friesen et al (EP 2,716,291 A1).
	As set forth above, Leaner renders obvious a pharmaceutical composition comprising a compound of formula (I) and a pharmaceutically acceptable excipient for use in a method of treating cancer.  
Leaner does not explicitly teach a pharmaceutical composition further comprising an opioid drug.  However, Friesen teaches a combination of an opioid receptor agonist and at least one anticancer agent for use in the treatment of cancer (claim 1).  An opioid receptor agonist reads on an opioid drug.
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition comprising a compound of formula (I) suggested by Leaner in combination with an opioid drug with an expectation of success, since the prior art establishes that administration of an opioid drugs are useful in combination with an anticancer agent for treating cancer.
Taken together, all this would result in the composition of claim 26 with a reasonable expectation of success.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warszycki et al (Journal of chemical information and modeling, 2017, 57(2), 311-321, published January 5, 2017, cited in a previous Office Action) in view of Williams et al. (Foye’s Principles of Medicinal Chemistry, 5th  Edition, pages 50 and 59-61, 2002, cited in a previous Office Action) and Xu et al (J Med Chem, 2011; 54:5607–5611, cited in a previous Office Action).
Warszycki teaches Compound 38222805 (Table 4):

    PNG
    media_image5.png
    154
    263
    media_image5.png
    Greyscale

was screened for binding affinity for 5-HT receptors.  Compound 38222805 is a compound of formula (I) wherein R2 is NH-R1, wherein R1 is an arylalkyl; R3 is arylalkyl; R4 is H; and R5 is arylalkyl. 
Warszycki does not teach a compound wherein the arylalkyl in the position corresponding to R5 is a chlorobenzyl.  
However, as taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that -CH3 or the halogen, F, can replace hydrogen (Page 61, Table 2.9).  
Moreover, Xu teaches halogen bonding, a specific intermolecular interaction between a halogen atom and an electron-rich partner (O, N, or S), has been studied extensively using st paragraph).  Xu teaches with the concept of halogen bonding in mind, we realized that if the hydrogen atom is substituted by halogen atoms (Cl, Br, or I), a halogen bond might be introduced between the halogenated compound and PDE5 to improve the bioactivity of the compounds (page 5608, right, 2nd paragraph); the halogen bond is a practical and effective tool in drug design and lead optimization (page 5610, left, 1st paragraph).
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace a hydrogen atom of the benzyl ring at position corresponding to instant R5 in the compound taught by Warszycki with a halogen, such as a chlorine to arrive at the instantly elected compound species.  The person of ordinary skill in the art at the time the invention was made would have been motivated to make the bioisosteric modification to synthesize similar compounds that retain biological activity, but which also possess improved physiochemical properties and better pharmacokinetic behavior, resulting in the compounds of claims 1 and 18 with a reasonable expectation of success.

When reading the preamble in the context of the entire claim, the recitation a neuropeptide FF receptor modulator is not limiting because the body of the claim describes a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Response to Arguments
Applicant argues:
Warszycki is directed to a rational drug design docking computational modeling of the 5- hydroxytryptamine 1a receptor.  The compound 382222805 of Warszycki identified in Table 4 thereof from Warszycki's virtual screening cascade thus is a structurally and conformationally defined 5-HT receptor ligand that has been optimizingly identified by the reported search effort. Importantly, it already contains two fluorophenyl moieties in other portions of the molecule. There is accordingly no bias that is evident against halogen substituents in Warszycki's results, and no reason to modify the specified unsubstituted-aryl benzyl moiety of Warszycki's 5-HT receptor binding compound 382222805.  It is noted in this respect that applicant's claim 1 recites a "neuropeptide FF receptor modulator". The Office Action in the paragraph bridging pages 8 and 9 thereof dismisses this recital on the basis that it "does not provide any distinct definition of any of the claimed invention's limitations" (Office Action, page 9, lines 1-2). In fact, and contrary to such contention, the recital "neuropeptide FF receptor modulator" requires that the compositions specified in claim 1 are functionally competent to modulate neuropeptide FF receptors. This is the clear and common sense import of the recited 


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
With regard to the recitation of “neuropeptide FF receptor modulator, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Ptiney Bowes Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP 2112.02(II).  In the instant case, the claims are directed to a compound.  The compound rendered obvious by the cited art would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.
	The fact that the compound already contains multiple F would not deter the skilled artisan from further halogenating the disclosed compounds.  It was known in the art to 
	
	
Conclusion
Claims 1, 2, 25, and 26 are rejected.
Claims 6, 7, 10, 11, 18, 20, 23, and 24 are free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Rayna Rodriguez/             Examiner, Art Unit 1628